                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


PACIFIC HIDE & FUR DEPOT, a                        CV-18-138-GF-BMM
Montana corporation, n/k/a Pacific
Steel & Recycling,

          Plaintiff,
                                                           ORDER
    vs.

NAVIGATORS SPECIALTY
INSURANCE COMPANY,

          Defendant.


      The Court originally set this matter for hearing on January 15, 2019. (Doc. 8.)

For the reasons stated below, the Court deems it appropriate to decide this matter

without a hearing.

                                BACKGROUND

      Plaintiff Pacific Hide & Fur Depot n/k/a Pacific Steel & Recycling

(“Pacific”) filed its Original Complaint against Defendant Navigators Specialty

                                         1
Insurance Company (“Navigators”) in the Montana Eighth Judicial District Court,

Cascade County, on September 9, 2015. (Doc. 1-1.) Pacific plead the following

causes of actions in its Original Complaint: Breach of Contract, Declaratory

Judgment, and Violation of the Unfair Trade Practices Act. Id. at 4-6.

      The Original Complaint alleges facts that would support the exercise of

diversity jurisdiction by this Court pursuant to 28 U.S.C. § 1332(a). The Original

Complaint alleges that Pacific exists as a “corporation organized under the laws of

the State of Montana.” Id.at 1. The Original Complaint alleges that Navigators is

not incorporated in Montana. Id. at 2. The Original Complaint further alleges that

the insurance policy in dispute exceeds $75,000 as the policy limits operation and

site coverage to $1,000,000 per incident. (Docs. 1-1 at 1-3, 7 at 8.)

      Pacific timely served the Montana Insurance Commissioner

(“Commissioner”) with the summons and Original Complaint on September 5,

2018. (Doc. 1-2 at 2.) Pacific’s service of the Original Complaint on the

Commissioner satisfied the requirements of Montana Code Annotated § 33-1-603.

The Commissioner mailed Navigators the summons and Original Complaint on

September 6, 2018. (Doc. 1-2.) Navigators received the summons and Original

Complaint on September 11, 2018. Id.

      Pacific timely filed an Amended Complaint on September 25, 2018. (Doc. 1-

3 at 3.) Pacific served the Amended Complaint on Navigators via UPS Next Day

                                          2
Air on September 25, 2018. Id. at 1. Navigators received the Amended Complaint

on September 27, 2018. (Doc. 1-3.)

      The Amended Complaint incorporates the denial letter that Navigators sent

to Pacific between the filing of Pacific’s Original Complaint on September 9,

2015, and the service of Pacific’s Original Complaint on Navigators on September

5, 2018. (Docs. 1-3 at 3, 7 at 3.) The Amended Complaint, similar to the Original

Complaint, maintains that Pacific exists as a Montana corporation. (Doc. 1-3 at 3-

5.) The Amended Complaint likewise continues to allege that Navigators fails to

exist as a Montana corporation. Id. And finally, the Amended Complaint alleges

that the disputed insurance policy limits coverage to $1,000,000 per incident. Id.

      Navigators filed its Notice of Removal to this Court on October 25, 2018.

(Doc. 1.) Pacific filed the instant Motion to Remand on November 21, 2018. (Doc.

6.) Pacific asserts that the Original Complaint, rather than the Amended

Complaint, serves as the initial pleading for purposes of setting Navigators’ thirty-

day removal deadline. Id.at 7. Pacific points out that all elements necessary to

establish diversity jurisdiction pursuant to 28 U.S.C. §1332(a) could be ascertained

directly from the allegations on the face of the Original Complaint. Id. Pacific

contends that Navigators removal deadline expired on September 11, 2018—thirty

days after Navigators received the Original Complaint. Id. at 3. Pacific argues that




                                          3
Navigators’ removal of the case from the Montana Eighth Judicial District Court to

this Court on October 25, 2018, proves untimely. Id.

       Navigators requests that this Court deny Pacific’s Motion to Remand. (Doc.

9.) Navigators argues that the Amended Complaint, as opposed to the Original

Complaint, triggered the thirty-day removal deadline. Id.at 2. Navigators further

contends that equitable considerations support denial of Pacific’s Motion to

Remand. Id. at 5. Navigators claims that curbing its “duty to file a notice of

removal” from thirty days to sixteen days—the amount of time between its receipt

of the Original Complaint and its receipt of the Amended Complaint—would be

inequitable. Id. at 6.

                                   DISCUSSION

       I.     Removal Deadline.

       Federal law provides a defendant with thirty days after its receipt of the

initial pleading, through service or otherwise, to remove a civil action to federal

court. 28 U.S.C. § 1446(b)(1). The thirty-day removal deadline commences when

the initial pleading “affirmatively reveals on its face the facts necessary for federal

court jurisdiction.” Harris v. Bankers Life & Casualty Co., 425 F.3d 689, 691 (9th

Cir. 2005) (citing Chapman v. Powermatic, Inc., 969 F.2d 160, 163 (5th Cir.

1992)) (internal quotations omitted).




                                           4
      The filing of an amended pleading commences the thirty-day removal

deadline only when it is not ascertainable from the face of the initial pleading that

the case would be removable. Durham v. Lockheed Martin Corp., 445 F.3d 1247,

1250 (9th Cir. 2006) (citing 28 U.S.C. § 1446(b)). A defendant’s untimely filing of

its notice of removal constitutes a procedural defect that necessitates remanding the

case to the state court if the plaintiff timely files its motion to remand. See 28

U.S.C. § 1447(c); Maniar v. F.D.I.C., 979 F.2d 782, 784 (9th Cir. 1992); Lassiter

v. Coxcom, Inc., 2008 WL 4646334, at *2 (S.D. Cal. Oct. 20, 2008).

      Pacific’s Original Complaint alleged that Pacific is a Montana corporation,

that Navigators is incorporated outside of Montana, and that the insurance policy

limited coverage to $1,000,000 per incident. (Doc. 1-1 at 1-3.) The Original

Complaint, on its face, alleges facts necessary for federal court jurisdiction. Harris,

425 F.3d at 691 (citing Chapman, 969 F.2d at 163). The Amended Complaint, like

the Original Complaint, alleged the exact same facts that give rise to federal court

jurisdiction. (Doc. 1-3 at 3.) The Original Complaint, as the initial pleading,

controls Navigators’ thirty-day removal deadline. See 28 U.S.C. § 1446(b).

      Navigators received the Original Complaint on September 11, 2018. (Doc.

1-2.) Navigators had thirty days, until October 11, 2018, to file its notice of

removal. See 28 U.S.C. § 1146(b). Navigators filed its notice of removal on

October 25, 2018—forty-four days after it had received the Original Complaint

                                           5
and fourteen days past its removal deadline. (Doc. 1.) Navigators notice of removal

proves untimely under these circumstances.

      II.    Equitable Considerations.

      Navigators contends, in effect, that Pacific gamed the system to defeat

removal through Pacific’s delay in its service of the Original Complaint and

Pacific’s filing of the Amended Complaint. (Doc. 9 at 6-8.) Navigators cites to a

series of mostly unpublished, out-of-circuit decisions that possess no similarity to

the facts and circumstances presented here.

      Navigators first cites Wise v. Gallagher Bassett Services, Inc., 2002 WL

2001529 (D. Md. 2002), for the proposition that Congress failed to account for the

use of manipulative amended pleadings when it enacted a statute that required a

party to remove an action to federal court within thirty days of having received the

initial pleading. (Doc. 9 at 4.) The plaintiff in Wise filed a complaint and three

amended complaints. Wise, at *1 (emphasis added). The first three complaints

alleged an amount in controversy of $75,000. Wise, at *1. The fourth and final

amended complaint, filed well after the expiration of the removal deadline, alleged,

for the first time, an amount in controversy of $750,000. Id. Pacific, unlike the

plaintiff in Wise, filed a single Amended Complaint that alleged the same amount

in controversy as did the Original Complaint.




                                           6
      Navigators next cites Berbig v. Sears Roebuck and Co., Inc., 568 F.Supp.2d

1033, 1038 (D. Minn. 2008), to suggest that courts have “implied” that equitable

reasons support denial of motions to remand. (Doc. 9 at 5.) The plaintiff in Berbig

resided in Minnesota—the same state where he purchased the defective lawn

mower from Sears that caused his injury. 568 F.Supp.2d at 1034. The plaintiff’s

injury likewise occurred in Minnesota and he received medical treatment for his

injuries in Minnesota. Berbig, 568 F.Supp.2d at 1034-35. The plaintiff filed his

action against Sears in Illinois—the location of Sears Roebuck’s principal place of

business—despite that the facts underlying the lawsuit rendered Minnesota as a

more appropriate forum. Id. The plaintiff’s decision to file in Illinois precluded

Sears from removing the case to federal court due to the “in state defendant rule”

under 28 U.S.C. § 1441(b). Id. at 1034. The Illinois state court granted a motion to

dismiss, however, on the ground of forum non conveniens. Id.

      The plaintiff refiled the matter in state court in Minnesota. Id. at 1035. The

Minnesota complaint, similar to the Illinois complaint, alleged all of the elements

necessary to support diversity jurisdiction. Id. Sears Roebuck removed the

complaint to federal court. Id. The plaintiff filed a motion to remand based on the

expiration of the one-year limit in 28 U.S.C. §1446(b). Id. The district court

rejected the plaintiff’s claim out of hand. Id. The one-year limit serves to

discourage removal once substantial progress has been made in the state court

                                          7
litigation. Id. at 1038. Nothing beyond the filing of the complaint in Illinois and the

accompanying dismissal fight had transpired in the litigation. Id.

      Navigators finally relies on Chavez v. Time Warner Cable LLC, 2016 WL

7647559 (C.D. Cal. 2016), wherein the Court recognized equitable exceptions to

removal deadlines. (Doc. 9 at 5.) A disgruntled employee filed a putative class

action in California state court that included an alleged wage-and-hour violation

under the California Private Attorney General Act (“PAGA”). Chavez, at *1. Time

Warner removed the action to federal court based on the Class Action Fairness

Act, 28 U.S.C. § 1332(d)(2) (“CAFA”). Id.

      The plaintiff responded to the removal by filing an amended complaint that

omitted the PAGA claim. Id. This omission, in turn, dropped the amount in

controversy below the threshold amount required for a claim in federal court under

CAFA. Id. The federal court granted the plaintiff’s motion to remand to state court.

Id. Plaintiff immediately filed a second amended complaint that revived the PAGA

claim. Id. The defendant for a second time sought to remove the case to federal

court. Id. After considerable procedural wrangling and an appeal to the Ninth

Circuit, the court addressed plaintiff’s motion to remand based upon the lapse of

the one-year deadline as dictated by 28 U.S.C. §1446(a). Id. at *2. The court

declined to remand the matter back to state court in light of the plaintiff’s repeated




                                          8
efforts to avoid federal jurisdiction that the court derided as a “ploy to evade

removal” by waiting out the clock. Id. at *8.

      Pacific has engaged in no similar ploy to evade removal in this case. The

manipulations and efforts to avoid federal jurisdiction discussed in the cases cited

by Navigators exceed by several orders of magnitude any actions of Pacific in this

case. Pacific waited nearly 3 years, as allowed by statute, between its filing of the

Original Complaint and its service of the Original Complaint on Navigators. See

(Docs. 1-1, 1-2.) The Court assumes, as evidenced by the denial letter discussed in

the Amended Complaint, that the parties engaged in discussions regarding the

scope of any insurance coverage, policy limits, and potential settlements, during

this period. See (Doc. 1-3.) The Court senses no nefarious intent to manipulate

removal deadlines from this delay.

      Pacific timely filed its Amended Complaint twenty days after having served

its Original Complaint. (Doc. 7 at 2-3.) Both the Original Complaint and the

Amended Complaint contained allegations that would support the Court’s exercise

of diversity jurisdiction. (Docs. 1-1 at 2-3, 1-3 at 4-5.) And, despite Navigators

contentions otherwise, no equitable considerations support denial of Pacific’s

Motion to Remand.

      Accordingly, IT IS ORDERED that Pacific’s Motion to Remand (Doc. 6) is

GRANTED.

                                           9
      IT IS ORDERED that Pacific Hide & Fur Depot, a Montana Corporation,

n/k/a Pacific Steel Recycling v. Navigators Specialty Insurance Company, Cause

No. CV-18-138-GF-BMM, is REMANDED to Montana’s Eighth Judicial District

Court, Cascade County.

      IT IS FURTHER ORDERED that the hearing on Pacific’s Motion to

Remand set for January 15, 2019, 1:30 p.m., is VACATED.

      IT IS FURTHER ORDERED that the Preliminary Pretrial Conference set

for January 15, 2019, at 1:30 p.m., is VACATED.

      DATED this 7th day of January 2019.




                                       10
